department of the treasury internal_revenue_service washington d c tiep bat i tax_exempt_and_government_entities_division u i l rrekkrer rekereke krekeekeree attn rhekkekeke legend employer a state b group c employees plan x board m city e statute d ordinance y ordinance z dear rekkekrer nobis jonebeik sooke jobe jock hoek er teinieik joba this is in response to a ruling_request dated date as supplemented by additional correspondence dated date and date and as amended by correspondence dated date from your authorized representative concerning the income_tax treatment of certain employee contributions to plan x under sec_414 of the internal_revenue_code the code the ruling_request is based on the following facts and representations employer a is a pursuant to its home rule charter created plan x in to provide pension benefits to all eligible persons in its permanent employ group c employees political_subdivision of state b employer a is a city which in general all permanent group c employees of employer a must participate in plan x exceptions to participation in plan x include the director of finance the director of public works and police and fire personnel who are participants in pension systems separate and distinct from plan x an additional exception to participation are those permanent employees who were eligible as of a certain date to participate in plan x but who made a one-time irrevocable election prior to date not to participate in plan x all group c employees who did not elect non-participation must make mandatory_contributions to plan x statute d of city e sets forth the plan documentation for the specific terms and provisions of plan x plan x is a defined benefit pension_plan plan x is intended to meet the qualification requirements of sec_401 of the code and its trust is exempt from federal income_taxation under sec_501 - on date board m adopted ordinance y the purpose of ordinance y was to amend section of statute d’ section of statute d provides the contribution rate for contributions to plan x and also provides that group c employees’ contributions shall be picked up by employer a section b as amended by ordinance y provides in pertinent part that group c employees' contributions shall be mandatory and that such reductions from a group c employee's base pay although designated as _ employee contributions shall be deducted by employer a and paid_by employer a as pick up contributions in lieu of contributions by the employee board m's first reading of ordinance y was on date board m's second reading of ordinance y was on date followed by final passage on that same date ordinance y became effective date on date board m adopted ordinance z ordinance z amends section of statute d and provides in pertinent part that a group c employee's contributions shall be mandatory and equal to beginning with the first payroll_period in four percent of a group c employee's pay and longevity as those’ terms are defined in plan x such reductions although designated as group c employee contributions are being paid_by employer a as pick up contributions in lieu of contributions by the group c employees ordinance z further provides that in no event shall a group c employee have the option of receiving the amount of the picked up employee contribution in cash in lieu of the picked contribution to plan x board m's first reading of ordinance z was on date board m's second reading of ordinance z was on date followed by final passage on that same date ordinance z became effective date in a letter dated date ruling_request number one as set forth in the initial submission dated date was withdrawn by employer a ina letter dated date you requested that this ruling only pertain to the pick up of employee contributions on and after date based on the foregoing facts and representations the following rulings as renumbered have been requested that amounts deducted and withheld from the salary of group c employees covered employees qualify as employee contributions that are picked up by employer a under code sec_414 and as such are not included in gross_income for federal_income_tax purposes that amounts deducted and withheld from the salary of group c employees covered employees qualify as employee contributions that are picked up by employer a under code sec_414 and as such do not constitute wages for federal_income_tax withholding purposes - that the picked up contributions will not be tréated as annual_additions for purposes of code sec_415 code sec_414 provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in code sec_401 established by a state government or a instrumentality of any one of the foregoing and are picked by the employing unit political_subdivision thereof or any agency or the federal_income_tax treatment to be accorded contributions that are picked up by the employer within the meaning of sec_414 of the code is specified in revrul_77_462 1977_2_cb_358 in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district's picked up contributions to the plan were excluded from the employees’ gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of code sec_3401 the school district's contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees' salaries with respect to such picked up contributions the issue of whether contributions have been picked up by an employer within the meaning of code sec_414 is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 these revenue rulings established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan furthermore it is immaterial for purposes of the applicability of code sec_414 whether an employer picks up contributions through a reduction is salary an offset against future salary increases or a combination of both in revrul_87_10 1987_1_cb_136 the service considered whether contributions designated as employee contributions to a governmental_plan are excludable from the gross_income of the employee the service concluded that to satisfy the criteria set forth in revenue rulings and with respect to particular contributions the required specification of designated employee contributions must be completed before the period to which such contributions relate thus employees may not exclude from current gross_income designated employee contributions to a qualified_plan that relate to compensation earned for services rendered prior to the date of the last governmental action necessary to effect the pick up ordinance z adopted by board m on date satisfies the criteria set forth in revrul_81_35 and revrul_81_36 by providing that group c employees’ contributions although designated as employee contributions are paid_by employer a in lieu of contributions by the group c employees and that in no event shall a group c employee have the option of receiving the amount of the pick up contribution in cash in lieu of the pick up contributions to plan x accordingly we conclude with respect to ruling requests one and two that the amounts withheld from the salary of the group c employees who participate in plan x qualify as employee contributions that are picked by employer a under code sec_414 and as such are not included in gross_income for federal_income_tax purposes these amounts will be includible in the gross_income of the group c employees or their beneficiaries only in the taxable_year in which they are distributed to the extent they represent amounts contributed by employer a because we have determined that the picked up amounts are to be treated as employer contributions they are excepted from wages as defined in sec_3401 of the code for federal_income_tax withholding purposes in addition no part of the amounts picked up by employer a will constitute wages for federal_income_tax withholding purposes in the taxable_year in which they are contributed to plan x revrul_87_10 provides that employees may not exclude from current gross_income designated employee contributions that relate to compensation earned for services prior to the date of the last governmental action necessary to effect the pick up ina letter dated date you through your authorized representative requested that this ruling only pertain to the pick up of employee contributions on and after date therefore in accordance with revrul_87_10 the conclusions reached herein do not apply to any pick up contributions in plan x to the extent the pick up contributions relate to compensation earned prior to date the date board m adopted ordinance z on behalf of employer a or prior to the date of the last governmental action necessary to effect the pick up provisions in plan x whichever is the latest this ruling is limited to employee contributions that are picked up subsequent to the adoption and implementation of ordinance z by employer a and does not express an opinion as to the validity of the pick up of employee contributions prior to such adoption and implementation with respect to ruling_request three sec_1 d of the income_tax regulations provides that where a defined_benefit_plan provides for mandatory employee contributions the annual_benefit attributable to such contributions is not taken into account for purposes of code sec_415 this regulation further provides that the mandatory employee contributions are considered a separate defined_contribution_plan maintained by the employer that is subject_to the limitations on contributions and other annual_additions described in code sec_415 however employee contributions which are picked up by the employer pursuant to code sec_414 are treated as employer contributions and as such are not annual_additions to a separate defined_contribution_plan for purposes of code sec_415 accordingly with respect to ruling_request three we conclude that the picked up contributions under the facts as presented will not be treated as annual_additions for purposes of code sec_415 this ruling is based on the assumption that plan x will be qualified under code sec_401 at the time of the proposed contributions and distributions no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as to whether the amounts in question are paid pursuant to a salary reduction agreement within the meaning of code sec_3121 this ruling is directed only to the taxpayer that requested it code sec_6110 provides that it may not be used or cited by others as precedent a copy of this ruling is being sent to your authorized representative pursuant to a power_of_attorney on file in this office should you have any questions pertaining to this ruling you may contact t ep ra t2 of this office at sincerely yours joyce e floyd manager employee_plans technical group enclosures deleted copy of the ruling notice
